Name: Commission Regulation (EEC) No 1422/90 of 23 May 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 30.5.1990 EN Official Journal of the European Communities L 137/5 COMMISSION REGULATION (EEC) No 1422/50 of 23 May 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1251/90 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 121, 12. 5. 1990, p. 29. ANNEX Description of goods Classification CN-code Reasons (1) (2) (3) 1. Preparation in the form of gelatin capsules, not put up for retail sale. Each capsule containes:  sardine oil 500,0 mg  garlic powder 60,0 mg  beeswax 24,0 mg  vegetable emulsifier 11,0 mg  antioxidant 5,0 mg. 2106 90 91 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note la to Chapter 30 and by the wording of CN codes 2106, 2106 90 and 2106 90 91. The product which is not prepared for therapeutic nor prophylactic purposes is considered to be a food supplement as mentioned in the Explanatory Notes to the Harmonized System, code 2106. 2. Preparation in the form of tablets put up for retail sale with instructions on composition and directions for use. Each tablet contains:  powdered papaya leaves 152,5 mg  papain 17,5 mg  adjuvants 80,0 mg. The product contains 4 % sucrose (including invert sugar). 2106 90 91 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note la to Chapter 30 and by the wording of CN codes 2106, 2106 90 and 2106 90 91. The product,which is not prepared for therapeutic nor prophylactic purposes is considered to be a food supplement as mentioned in the Explanatory Notes to the Harmonized System, code 2106. 3. Preparation in the form of gelatin capsules, containing an extract of garlic in vegetable oil, packed for retail sale with information on composition and directions for use 2106 90 91 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note la to Chapter 30 and by the wording of CN codes 2106, 2106 90 and 2106 90 91. The product,which is not prepared for therapeutic nor prophylactic purposes is considered to be a food supplement as mentioned in the Explanatory Notes to the Harmonized System, code 2106. 4. Preparation in the form of tablets not put up for retail sale. Each tablet contains:  garlic powder 270,0 mg  whey powder 216,5 mg  brewer's yeast 27,0 mg  alginic acid 22,0 mg  kelp (seaweed) 9,0 mg  magnesium stearate 5,5 mg. The product contains more than 2,5 % by weight of milk protein 2106 90 99 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note la to Chapter 30 and by the wording of CN codes 2106, 2106 90 and 2106 90 99. The product which is not prepared for therapeutic nor prophylactic purposes is considered to be a food supplement as mentioned in the Explanatory Notes to the Harmonized System, code 2106. 5. Preparation in the form of tablets put up for retail sale with information on composition and directions for use. Each tablet contains:  madder (Radix Rubia) powder 200 mg  adjuvants 50 mg. The product contains 14 % sucrose (including invert sugar). 2106 90 99 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note la to Chapter 30 and by the wording of CN codes 2106, 2106 90 and 2106 90 99. The product which is not prepared for therapeutic nor prophylactic purposes is considered to be a food supplement as mentioned in the Explanatory Notes to the Harmonized System, code 2106.